In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-119 CR

____________________


MARVIN SANFORD MOORE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 91793




MEMORANDUM OPINION
	Marvin Sanford Moore was convicted and sentenced on an indictment for burglary
of a habitation.  Moore filed a notice of appeal on March 16, 2006.  The trial court entered
a certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
trial court's certification has been provided to the Court of Appeals by the district clerk.

	On March 24, 2006, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.  Because a certification that shows the defendant has the right
of appeal has not been made part of the record, the appeal must be dismissed.  See Tex. R.
App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								        CHARLES KREGER
									         Justice

Opinion Delivered May 10, 2006
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.